Title: General Orders, 26 October 1776
From: Washington, George
To: 



Head-Quarters, White Plains, Octob: 26th 1776.



Capt. Ebenezer Huntington is to assist the Adjutant General in regulating the duties, and details of Genl Heath’s division, ’till further orders.
An Aide-De-Camp from each Major General, is to attend at Head-Quarters, at twelve o’clock, every day, to receive the General Orders—he is to see that the Brigade Majors execute them in the division.
An Orderly Serjeant from each Brigade, of General Spencers division, to attend at Head-Quarters every day, to bring his provision with him, and not to go away ’till regularly relieved.
Upon the due regulation and management of the Waggons, the health and safety of the Army entirely depends, and it will be impossible for the Quarter-Master-General to have any regularity, if officers of the Army undertake to seize Waggons, and compel them to go where they please—The General therefore absolutely forbids any Officer, or Soldier, taking a Waggon by his own authority, and more especially stopping them, when sent on other services, as it is easy to see that the greatest confusion must in that case ensue—When teams are wanted, application must be made to the Quarter-Master-General, or his Deputy, and every Brigade, or Regiment, must wait ’till the service admits their having them in that channel—The commanding Officers of regiments are also required to appoint some spirited, resolute officer, to attend the loading of the Waggons, and prevent their being filled with lumber and improper articles: Tents, and the proper Baggage of the regiment, are only to be put into the Waggons; all others

must be left behind; And the General calls upon the General Officers, and commanding Officers of regiments, to set an example to the soldiers.
